          Case 1:20-cv-07042-GHW Document 80 Filed 10/27/20 Page 1 of 3
                                                            USDC SDNY
                                                            DOCUMENT
                                                            ELECTRONICALLY FILED
                                                            DOC #:
                                                            DATE FILED: 10/27/20
STEARNS WEAVER MILLER
WEISSLER ALHADEFF & SITTERSON, P.A.
                                                                                        Grace L. Mead
                                                                                  Stearns Weaver Miller
                                                                                 150 West Flagler Street
                                                                                             Suite 2200
                                                                                        Miami, FL 33130
                                                                                         (305) 789-3559
                                                                            gmead@stearnsweaver.com
                                                                            gmead@stearnsweaver.com

                                          October 26, 2020

 Hon. Gregory H. Woods
 United States Courthouse                         MEMORANDUM ENDORSED
 500 Pearl Street, Room 12C
 New York, NY 1007

        Re:                                                                                   –
                Charles R. Acklin, et al. v. Ian Bruce Eichner, et al., Case No 1:20-CV-07042 —
                Letter Motion for Approval of Sealed Filing

 Dear Judge Woods:

                                                                         (“Bluegreen”) in this case
         We represent Defendant Bluegreen Vacations Unlimited, Inc. ("Bluegreen")
 and write to further address the confidentiality of the 2018 Asset Purchase Agreement. Bluegreen
 continues to believe that, according to the broadest interpretation of the Asset Purchase
 Agreement’s confidentiality provisions, only the consideration paid is potentially confidential.
 Agreement's
 But, based on a request from the "Eichner
                                   “Eichner Defendants,"
                                             Defendants,” we respectfully request that the copies of
 the Asset Purchase Agreement filed with Bluegreen's
                                           Bluegreen’s motion to dismiss, see Dkt. 72-1 & 72-2, be
 temporarily filed entirely under seal until counsel for the Eichner Defendants has an opportunity
 to brief what parts of the Asset Purchase Agreement they believe are confidential and why.

        As this Court may recall, this litigation involves a dispute between Plaintiffs, who are
 timeshare owners, and the Eichner Defendants, who were involved in selling Plaintiffs their
 timeshare interests. Plaintiffs also sued Bluegreen, claiming it bears successor liability under the
 Asset Purchase Agreement. At a telephonic hearing before filing the motion to dismiss, on October
 15, counsel for Bluegreen explained that the Asset Purchase Agreement would be central to the
 motion to dismiss and that she had, out of an excess of caution, forwarded a copy to plaintiffs'
                                                                                           plaintiffs’
 counsel with the price terms redacted. Tr. of Oct. 15, 2020 Hr. at 9:23-25.

        Consistent with what was discussed at that conference and on the day of filing the motion
 to dismiss, we sent an email to the parties indicating that we would be filing the Asset Purchase
 Agreement with the price terms redacted. And in Bluegreen's
                                                     Bluegreen’s motion to dismiss itself, we have
 explained how the Asset Purchase Agreement is incorporated by reference into and integral to
         Case 1:20-cv-07042-GHW Document 80 Filed 10/27/20 Page 2 of 3

Hon. Gregory H. Woods
United States Courthouse
October 26, 2020
Page 2

Plaintiffs’ Amended Complaint, how it contradicts Plaintiffs'
Plaintiffs'                                          Plaintiffs’ claim that Bluegreen bears any
successor liability and eliminates any such liability, along with the many other reasons the
Amended Complaint fails to state a claim against Bluegreen apart from the terms of the Asset
Purchase Agreement. See Dkt. 73.

             Bluegreen’s motion to dismiss, we filed a redacted copy of the Asset Purchase
       With Bluegreen's
Agreement and a copy of a letter sent to Plaintiffs'
                                           Plaintiffs’ counsel also attaching a copy of the Asset
Purchase Agreement that had the same redactions in its native form. See Dkt. 72-1 & 72-2.
Bluegreen initially sought to redact narrow portions of the Asset Purchase Agreement, removing
only references to the consideration that was to be paid by Bluegreen. We did so to allow the
Eichner Defendants to assert any claim to that effect themselves.

         In light of the governing legal standard, that was the proper way to proceed. There is a
strong presumption of public access to judicial records that are relevant to the court's
                                                                                  court’s performance
of its judicial function. Lugosch v. Pyramid Co. of   of Onondaga, 435 F.3d 110, 199-120 (2d Cir.
                                                                                           “the privacy
2006). But there are often considerations that weigh against public disclosure, such as "the
                             disclosure.” Id. at 120. After balancing those competing considerations,
interests of those resisting disclosure."
the Court may seal or redact information that, if disclosed, could "harm“harm a litigant’s
                                                                                litigant's competitive
standing.” Nixon v. Warner
standing."             Warner Commc'ns, Inc., 435 U.S. 589, 598 (1978). Within that framework, it
may be permissible to redact targeted financial information from judicial records. Cf. IBM      IBM v.
Rodrigo Lima, 2020 WL 6048773, *3 (S.D.N.Y. Oct. 13, 2020).

        On Friday, October 23, the Eichner Defendants wrote to Bluegreen, contending that more
than just the price terms of the Asset Purchase Agreement are confidential—though they have not
yet identified them with particularity. So, on Monday, October 26, after consulting with the clerk's
                                                                                             clerk’s
office, counsel sent an email requesting that the Asset Purchase Agreement be filed entirely under
                  Court’s decision on the issue.
seal pending the Court's

                                                                                  Honor’s Individual
        Bluegreen files this letter motion, consistent with Rule 4(A)(ii) of Your Honor's
Rules of Practice in Civil Cases ("Individual
                                      (“Individual Practices"),
                                                    Practices”), to facilitate Your Honor's
                                                                                    Honor’s orderly
disposition of the confidentiality issue, particularly because responses to Bluegreen's
                                                                              Bluegreen’s prior letter
motion seeking permission to file a redacted version of the Asset Purchase Agreement (which has
been mooted by this letter motion) were due today. See Dkt. 75. We have attached as Exhibit 1 an
unredacted version of the Asset Purchase Agreement—which was filed in redacted form at docket
entries 72-1 and 72-2—with the redacted words, phrases, and paragraphs highlighted, consistent
with the Individual Practices.

        To be clear, Bluegreen does not believe anything more than the price terms of the Asset
Purchase Agreement need be redacted, if anything. Section 13.1 of the Asset Purchase Agreement
contemplated that before the first periodic closing, the parties would take "efforts
                                                                            “efforts to keep the
financial terms of this Agreement confidential."
                                   confidential.” Ex. 1, § 13.1. Then, "From
                                                                       “From and after the First

                STEARNS WEAVER MILLER WEISSLER ALHADEFF & SITTERSON. P.A.
         Case 1:20-cv-07042-GHW Document 80 Filed 10/27/20 Page 3 of 3

Hon. Gregory H. Woods
United States Courthouse
October 26, 2020
Page 3

Closing, either Party may make press releases and such other disclosures as it deems appropriate
(without including the confidential business terms of the Transactions) and the provisions of this
Section 13.1 shall no longer be applicable."
                                  applicable.” Id. Unlike other provisions that expressly "survive
                                                                                             “survive
termination,” Section 13.1 no longer constrains the parties'
termination,"                                         parties’ disclosures after the Asset Purchase
Agreement’s undisputed termination. Ex. 1, § 15.3; Ex. 1, §§ 12.3, 16.16 & 16.18. Upon
Agreement's
              “the rights and obligations []under"
termination, "the                         []under” a contract generally "cease."
                                                                         “cease.” Twitchell v. Town
of Pittsford, 483 N.Y.S.2d 524, 525 (4th Dep't
of                                        Dep’t 1984), aff'd,
                                                       aff’d, Twitchell v. Town of
                                                                                of Pittsford, 66 N.Y.
2d 824 (1985). Even putting that aside, the only potentially confidential business terms supplied
within the four corners of the Asset Purchase Agreement were the price terms.

       We understand that the Eichner Defendants'
                                        Defendants’ submission further articulating their position,
            Honor’s Individual Practice, is due within three days of service of this letter. Plaintiffs
under Your Honor's
have not yet taken a position on the matter.

                                                       Respectfully submitted,

                                                       P..              7)7.•7
                                                       Grace L. Mead
cc: All Counsel

In accordance with Rule 4(A)(ii) of the Court's Individual Rules of Practice in Civil Cases, the Eichner
Defendants are directed to submit a letter explaining the need to redact information other than price terms by
October 29, 2020. The Eichner Defendants are further directed to file (a) a public copy with proposed
redactions, and (b) a sealed copy of the unredacted document with the redactions highlighted. The Court
expects that it will rule on the motion to seal in conjunction with or shortly after its decision on Bluegreen's
motion to dismiss.
SO ORDERED.
                                                                  _____________________________________
Dated: October 27, 2020                                                  GREGORY H. WOODS
New York, New York                                                      United States District Judge




                STEARNS WEAVER MILLER WEISSLER ALHADEFF & SITTERSON. P.A.
